Name: Commission Regulation (EEC) No 3647/84 of 21 December 1984 amending Regulation No 282/67/EEC on detailed rules for intervention for oilseeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 84 Official Journal of the European Communities No L 335/59 COMMISSION REGULATION (EEC) No 3647/84 of 21 December 1984 amending Regulation No 282/67/EEC on detailed rules for intervention for oilseeds (EEC) No 2681 /83 0, references in Regulation No 282/67/EEC to Regulation (EEC) No 12Q4/72 should be replaced by references to Regulation (EEC) No 2681 /83 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (*), and in particular Article 26 (3) thereof, Whereas since Council Regulation (EEC) No 11 02/84 (3) provided for an upward adjustment as regards the oil content of sunflower seed of the stan ­ dard quality used for the intervention price for sunflower seed, it is necessary to amend Annex I (II) of Commission Regulation (EEC) No 282/67/EEC (4), as last amended by Regulation (EEC) No 2712/84 (*), which details the unit intervention price increases or decreases above or below the standard quality ; Whereas Commission Regulation (EEC) No 1470/68 (6), as amended by Regulation (EEC) No 3519/84 Q, permits Member States to use a second method for determining the oil content of colza and rape seed using nuclear magnetic resonance spectro ­ metry in addition to the existing method ; whereas it is necessary to provide for the use of this second method for determining the oil content of colza and rape seed accepted for intervention ; Whereas since Regulation (EEC) No 1 204/72 (*) has been repealed and has been replaced by Regulation HAS ADOPTED THIS REGULATION : Article 1 Regulation No 282/67/EEC is hereby amended as follows : 1 . In Article 4, the words 'a single method' are replaced by the words 'common methods'. 2. In Annex I where the term 'Regulation (EEC) No 1204/72' appears, it is replaced by the term 'Regu ­ lation (EEC) No 2681 /83'. 3 . In Annex I and II, the figure '40 kg' is replaced by the figure '42 kg'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. O OJ No L 208, 3 . 8 . 1984, p. 1 . O OJ No L 113, 28. 4. 1984, p. 8 . (4) OJ No 151 , 13 . 7. 1967, p. 1 . 0 OJ No L 258, 27. 9 . 1984, p. 14. ( «) OJ No L 239, 28. 9. 1968, p. 2. 0 OJ No L 328, 15. 12. 1984, p. 12. (*) OJ No L 133, 10 . 6. 1972, p. 1 . O OJ No L 266, 28 . 9 . 1983, p. 1 .